Case 0:21-cv-61470-RAR Document 1 Entered on FLSD Docket 07/20/2021 Page 1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO.:

 

 

JOANNA PARRISH,
Plaintiff,
V.
VICTORIA’S SECRET STORES, LLC

Defendant.

 

NOTICE OF REMOVAL

PLEASE TAKE NOTICE, that pursuant to 28 U.S.C. §§ 1332(a), 1441(a), 1446 and the
applicable Local Rules of the Southern District of Florida, Defendant, Victoria’s Secret Stores,
LLC, (“Victoria’s Secret”) hereby removes this action from the Circuit Court for the Seventeenth
Judicial Circuit In and For Broward County, Florida to the United States District Court Southern
District of Florida. In support thereof, Victoria’s Secret states as follows:

1. On or about February 25, 2019, Plaintiff Joanna Parrish filed a Complaint in a civil
action for money damages in the Circuit Court of the 17 Judicial Circuit In and For Broward
County, Florida, Victoria’s Secret Stores, Case No. CACE-19-004284 (the “State Action”).

Ds A copy of the Complaint was delivered to a Victoria’s Secret store on March 5,
3019. In accordance with 28 U.S.C. § 1446(a), copies of the Complaint, and all other papers served
upon Victoria’s Secret or filed in the State Action are attached hereto as a composite Exhibit A.

3. This case was previously removed to the federal court in the Southern District of

Florida on October 8, 2019 by prior counsel based on diversity of jurisdiction and Plaintiffs

WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
100 SOUTHEAST SECOND STREET © SUITE 2100 * MIAMI, FLORIDA 33131 / TeLepHoNe (305) 374-4400 « Facsimite (305) 579-0261
Case 0:21-cv-61470-RAR Document 1 Entered on FLSD Docket 07/20/2021 Page 2 of 5

discovery responses which indicated Plaintiff was seeking damages which exceeded the
jurisdictional requirement for removal. Prior to Victoria’s Secret’s receipt of Plaintiffs responses
to discovery, Victoria’s Secret did not have the requisite notice Plaintiff's alleged damages
exceeded the jurisdictional requirement for removal of the action to this Court based on diversity
jurisdiction

4. In her Complaint, Plaintiff alleged the amount in controversy exceeds Fifteen
Thousand Dollars ($15,000). See, Plaintiff's Complaint, ql.

5. On September 26, 2019, Plaintiff served her Answers to Defendant, Victoria’s
Secret Stores’ Supplemental Request for Admissions, which includes in relevant part, the
admission that Plaintiff alleges damages in excess of $75,000.00, exclusive of interest and costs.
See Exhibit B, Plaintiff's Answers to Defendant, Victoria’s Secret Stores, LLC’s, Supplemental
Request for Admissions, at Request No. 24. Plaintiff's Answers to the Request for Admissions
were the first indication that the amount in controversy exceeds Seventy-Five Thousand Dollars
($75,000.00), exclusive of interest, costs and attorney fees.

7. This Court ultimately granted Plaintiff's Motion to Remand on May 14, 2020 due
to Plaintiff adding a new party, Lisa LeCorps, which destroyed diversity jurisdiction. See Exhibit
Cc.

8. However, the Circuit Court of the 17 Judicial Circuit In and For Broward County
granted Defendant’s Motion to Dismiss Defendant Lisa LeCorps as a Party on July 12, 2021. The
Court ruled that the Court has no jurisdiction over Lisa LeCorps because Plaintiff had filed a

voluntary dismissal with prejudice of Lisa LeCorps in July 2020. Therefore, Victoria’s Secret

2

WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
100 SOUTHEAST SECOND STREET ® SUITE 2100 © MIAMI, FLORIDA 33131 / TELEPHONE (305) 374-4400 © FAcsIMILE (305) 579-0261
Case 0:21-cv-61470-RAR Document 1 Entered on FLSD Docket 07/20/2021 Page 3 of 5

Stores, Inc. is the only Defendant in the case. See Order Granting Defendant’s Motion to Dismiss
attached hereto as Exhibit D.

o, 28 U.S.C. §1446(b)(3) in relevant part states, “li]f the case stated by the initial
pleading is not removable, a notice of removal may be filed within thirty days after receipt by the
defendant, through service or otherwise of a copy of an amended pleading, motion, order or other
paper from which it may first be ascertained that the case is one which is or has become
removable.” Therefore, removal of this case is proper under 28 U.S.C. § 1446(b)(3) because the
Court’s Order of July 12, 2021 is an Order under which Victoria’s Secret ascertained this case is
one which has become removable.

10. This Notice of Removal is filed in accordance with 28 U.S.C. § 1441() and 28
U.S.C. § 1446.

11. Plaintiff is a citizen of the State of Florida.

12.  Victoria’s Secret is a Delaware limited liability company with its principal place of
business in Ohio.

13.  Victoria’s Secret is a wholly owned subsidiary of Retail Store Operations, Inc., a
Delaware corporation with its principal place of business in Ohio. For purposes of removal
jurisdiction, neither Victoria’s Secret nor Retail Store Operation, Inc., are citizens of Florida.

14. Therefore, complete diversity of citizenship exists between Plaintiff and Defendant.

15. This Notice is timely as it is being filed within thirty (30) days of receipt by
Victoria’s Secret of the Court’s Order of July 12, 2021 from which it may be ascertained that this
case is one which is or has become removable. See 28 U.S.C. § 1446(b), 28 U.S.C. § 1446(c).

13. As authorized by 28 U.S.C. §1441, removal is based on this Court’s original

3

WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
100 SOUTHEAST SECOND STREET © SUITE 2100 * MIAMI, FLORIDA 33131 / TeLepHone (305) 374-4400 e Facsimite (305) 579-0261
Case 0:21-cv-61470-RAR Document 1 Entered on FLSD Docket 07/20/2021 Page 4 of 5

jurisdiction under 28 U.S.C. §1332, because diversity of citizenship exists between the Parties and
the amount in controversy exceeds Seventy-Five Thousand Dollars ($75,000.00), exclusive of
interest, costs, and attorney fees.

14. The undersigned has served a notice of the removal of this action on Plaintiff by
serving her counsel with this notice of removal and has also filed a copy of this notice of removal
and all attachments thereto with the Clerk of the Circuit Court of the 17 Judicial Circuit In and
For Broward County, Florida. A copy of the Notice of Filing of the Notice of Removal is attached
hereto as Exhibit E.

15. As this action asserts a claim between diverse parties for an amount greater than
the jurisdictional threshold, the requirements of 28 U.S.C. §1332 have been satisfied and removal
to this Court is proper.

WHEREFORE, Defendant Victoria’s Secret LLC, respectfully requests this case be
entered upon the docket of the United States District Court for the Southern District of Florida,

pursuant to 28 U.S.C. §§ 1441 and 1446.

4

WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
100 SOUTHEAST SECOND STREET © SUITE 2100 © MIAMI, FLORIDA 33131 / TELEPHONE (305) 374-4400 © FACSIMILE (305) 579-0261
Case 0:21-cv-61470-RAR Document 1 Entered on FLSD Docket 07/20/2021 Page 5of5

CERTIFICATE OF SERVICE

We hereby certify that on July 20, 2021, we presented the foregoing to the Clerk of the

Court for filing and uploading to the CM/ECF system.

Respectfully submitted,

WILSON, ELSER, MOSKOWITZ,
EDELMAN & DICKER LLP

By: _/s/ Tara Turner
Counsel for Defendant
ANTHONY P. STRASIUS
Florida Bar No.: 988715
anthony.strasius(@wilsonelser.com
TARA TURNER
Florida Bar No. 122121
Tara.turner(@wilsonelser.com
Tel. (305) 374-4400/Fax (305) 579-0261

5

WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
100 SOUTHEAST SECOND STREET © SUITE 2100 ¢ MiamI, FLORIDA 33131 / TELEPHONE (305) 374-4400 © FACSIMILE (305) 579-0261
